         Case 1:19-mj-00181-DAR Document 1-1 Filed 07/09/19 Page 1 of 1



                            AMENDED STATEMENT OF FACTS
        On July 8, 2019, at approximately 8:30 p.m., officers with the Seventh District Crime
Suppression Team drove onto a parking lot of an apartment complex located in the 1300 block of
Congress Street, S.E., Washington, D.C. The officers observed the defendant Antonio Cox
smoking a marijuana cigarette as he stood next to an automobile on the parking lot of the apartment
complex. The officers approached the defendant and asked him to place the marijuana cigarette
on the trunk of the automobile. The defendant placed the cigarette on the trunk and when the
officers attempted to detain him he broke away from the officers and ran across the parking lot.
The officers caught the defendant and after a struggle, they were able to place the defendant in
handcuffs. The officers patted the defendant down and felt a firearm in the leg of his pants. The
officers recovered a loaded Taurus 9mm semi-automatic pistol from the left leg of the defendant’s
pants. The firearm was loaded with eleven rounds of 9mm ammunition.
       A WALES/NCIC check of defendant Cox revealed he did not have a license to possess a
firearm in the District of Columbia. Defendant Cox has previously be convicted of a crime
punishable by imprisonment for a term exceeding one year. A criminal history check of defendant
Cox through the NCIC confirmed that the defendant had a prior felony conviction for Carrying a
Pistol Without a License, in the Superior Court for the District of Columbia, Criminal Case No.
2017-CF2-004901. There are no firearms and/or ammunition manufactured in the District of
Columbia.



                                             _________________________________
                                             OFFICER RONALD KOCH
                                             METROPOLITAN POLICE DEPARTMENT


SWORN AND SUBSCRIBED BEFORE ME ON THE _____ DAY OF JULY, 2019.



                                                     ___________________________________
                                                     DEBORAH A. ROBINSON
                                                     UNITED STATES MAGISTRATE JUDGE
